Order entered July 10, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00135-CR

                         TEDDYBEAR MONROE KERNS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76646-K

                                             ORDER
       The reporter’s record, requested January 31, 2019, was due May 28, 2019. When it was

not filed, we notified court reporter Charon Evans by postcard dated May 30, 2019 and directed

her to file the reporter’s record by June 29, 2019. To date, the reporter’s record has not been

filed and we have had no communication from Ms. Evans.

       We ORDER the complete reporter’s record filed BY JULY 26, 2019. We caution Ms.

Evans that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Dominique Collins,

Presiding Judge, Criminal District Court No. 4; Charon Evans, official court reporter, Criminal

District Court No. 4; and to counsel for all parties.




                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE